        Case 2:20-cv-00044-SGC Document 1 Filed 01/10/20 Page 1 of 7                         FILED
                                                                                    2020 Jan-10 PM 03:21
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION
ELEANOR M. JONES,                       }
              Plaintiff,                }
v.                                      }CIVIL ACTION NO.
BESSEMER BOARD OF                       }
EDUCATION, and DR. KEITH                }
STEWART,                                }JURY TRIAL DEMANDED
SUPERINTENDENT,                         }
                                        }
                                        }
                                        }
                                        }
                                        }
            Defendants.                 }

                                   COMPLAINT

                                 I. JURISDICTION


      1. The jurisdiction of this Court is invoked pursuant to the 28 U.S.C. § 1331,

28 U.S.C. §§ 2201 and 2202, Title VII of the Act of Congress known as "The Civil

Rights Act of 1964," as amended, 29 U.S.C. Section 62l, et seq. to secure

protection of and redress deprivation of rights pursuant to "The Age Discrimination

In Employment Act," as amended. Venue is proper pursuant to 28 U.S.C. § 1391.

This action seeks both equitable relief and damages.

      2. The Plaintiff has fulfilled all conditions precedent to the institution of this

action under Title VII of the Act of Congress known as the "Civil Rights Act of


                                           1
           Case 2:20-cv-00044-SGC Document 1 Filed 01/10/20 Page 2 of 7




1964," as amended, the Age Discrimination in Employment Act of l967, as

amended.

                                  II.    PARTIES

      1.      Plaintiff, Eleanor M. Jones ("Jones or Mrs. Jones "), is a female

citizen of the United States, over the age of 56, African American, and a resident

of Jefferson County, Alabama.

      2.      Defendant, Bessemer Board of Education, (hereinafter "the Board"), is

the legal entity which is responsible for the administration and management of

schools within the City of Bessemer, including hiring, transfer, and promotion of

teachers and other educational personnel.

      3.      The Board is an employer within the meaning of the Age

Discrimination in Employment Act of l967 ("A.D.E.A."), as amended, and

pursuant to the Act of Congress known as "The Civil Rights Act of 1964," and

doing business in Jefferson County, State of Alabama. The defendant employs at

least 15 persons.

                                          2
            Case 2:20-cv-00044-SGC Document 1 Filed 01/10/20 Page 3 of 7




       4.      Defendant, Dr. Keith A. Stewart was the Superintendent of the Board,

hereinafter "the Superintendent or Dr. Stewart” at the time of the complained of

act.

                      III. ADMINISTRATIVE PROCEDURE

       5.      Within 180 days of the knowledge of the occurrence of the acts which

she complains, Plaintiff filed written charges with the Equal Employment

Opportunity Commission (hereinafter "E.E.O.C.").

       6.      By notice dated June 25, 2019, Plaintiff was advised by the E.E.O.C.

that she was entitled to institute a civil action in the appropriate Court within 90

days of receipt of said notices. (Exhibit A)

       7.      By written agreement, Plaintiff and Defendants agreed to toll the

statute of limitations in hopes or resolution in mediation between the parties or if

complaint was not settled by mediation or other means, the Plaintiff would have

until midnight on January 10, 2020 to file a complaint in federal court without

objection of the statute of limitations by the Defendants. (Exhibit B) As such the

Plaintiff, satisfied all private, administrative, and judicial prerequisites to the

institution of this action.

                                     IV.    FACTS

       8.      Plaintiff re-alleges and incorporates by the above reference paragraphs

1-7, with the same force and effect as if fully set out in specific detail hereinbelow.
                                            3
           Case 2:20-cv-00044-SGC Document 1 Filed 01/10/20 Page 4 of 7




      9.     Plaintiff has been employed by the Board since August 1998 in

various capacities, including her current role as a business teacher.

      10.     Plaintiff applied for a vacancy in May 2018 for the position of Work

Force Coordinator as well as her comparator, Reba Caffee, a cosmetology teacher

at the time of the vacancy, is believed to be under the age of 40 upon application

for the Work Force Coordinator position and had less than 8 years of experience.

      11.     Dr. Stewart and the Board after receiving a complaint from Mrs.

Jones, the Plaintiff, that she overheard, the interviewing supervisor guaranteeing

the job to Ms. Caffee, decided to re-interview the applicants for the Work Force

Coordinator position including the Plaintiff and her comparator, Reba Caffee.

      12.     That upon the second round of interviews conducted by Defendant,

Dr. Keith Stewart, resulted in the Plaintiff scoring higher than Ms. Caffee and yet

the Board disregarded the older and denied the more qualified Plaintiff the position

and still hired the younger Mrs. Caffee in violation of the ADEA.

      13.     That the Plaintiff’s current salary of approximately $54,000 would

have increase by almost $20,000 per year to nearly $75,000 had Defendant not

discriminated against her.

      14.     The Board and Dr. Stewart’s failure to follow the ADEA, caused a

loss of income for Plaintiff in salary and employment benefits.



                                          4
         Case 2:20-cv-00044-SGC Document 1 Filed 01/10/20 Page 5 of 7




                             V. CAUSES OF ACTION

                       COUNT I-AGE DISCRIMINATION

      15.    The plaintiff re-alleges and incorporates by reference paragraphs 1-14

above with the same force and effect as if fully set out in specific detail

hereinbelow.

      16.    The defendant Board discriminated against Ms. Jones on the basis of

age in promotion, and in her terms, conditions, and privileges of employment and

in violation of the Age Discrimination in Employment Act of l967, (A.D.E.A.)

when they failed to promote her to the position of Work Force Coordinator, in

favor of a less qualified and under age 40, applicant, resulting in unequal treatment

because of her age.

      17.    On information and belief, the Plaintiff alleges these actions of the

Board were willful on the part of Defendants.

      18.    Plaintiff has no plain, adequate, or complete remedy at law to redress

the wrongs alleged herein and this suit for back pay, front pay, an injunction, and a

declaratory judgment is her only means of securing adequate relief. Plaintiff is now

suffering and will continue to suffer irreparable injury from defendants' unlawful

policies and practices as set forth herein unless enjoined by this Court.
                                           5
         Case 2:20-cv-00044-SGC Document 1 Filed 01/10/20 Page 6 of 7




                               PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff respectfully prays that this Court assume

jurisdiction of this action and after trial:

       a. Issue a declaratory judgment that the employment policies and practices,

conditions, and customs of The Board and/or Dr. Stewart are violations of the

rights of Plaintiff as secured by Title VII of the Civil Rights Act of 1964, as

amended, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et. seq., as

amended.

       b. That this Honorable Court grant plaintiff a permanent injunction enjoining

the defendants, their agents, successors, employees, attorneys and those acting in

concert with the defendants and at the defendants' requests from continuing to

violate the A.D.E.A.

       c. Enter an Order requiring the defendants to make the plaintiff whole by

awarding the Plaintiff the position she would have occupied in the absence of

violation of the A.D.E.A and also lost wages (plus interest), nominal,

compensatory and punitive damages, loss of benefits including but not limited to

retirement, pension, seniority and other benefits of employment, and front-pay to

the extent applicable;
                                               6
           Case 2:20-cv-00044-SGC Document 1 Filed 01/10/20 Page 7 of 7




      d.      Award all costs of this proceeding, including the payment of expenses

and reasonable attorney’s fees; and

      e.      Such other and further relief as this Honorable Court deems

appropriate, including nominal damages and/or any other relief provided for under

law or equity.

      Respectfully submitted this 10th day of January 2020.

                                       /s/ Reginald D. McDaniel_
                                       REGINALD D. MCDANIEL (ASB-7676-L73M)
                                       LAW OFFICE OF REGINALD D. MCDANIEL
                                       Attorney for Plaintiff
                                       3720 4th Avenue South Ste 5
                                       Birmingham, AL 35222
                                       Office: 205.433.6130
                                       Fax: 888.357.8447
                                       Email: rdm@reginaldmcdaniel.com




                                          7
